Filed 11/22/21 P. v. McPherson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C092664

                    Plaintiff and Respondent,                                     (Super. Ct. Nos. 17F2284,
                                                                                 17F2815, 17F3120, 19F1509,
           v.                                                                             19F7683)

 MICHAEL ROBERT MCPHERSON,

                    Defendant and Appellant.




         Appointed counsel for defendant Michael Robert McPherson has asked this court
to conduct an independent review of the record to determine whether there are any
arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) After reviewing the
entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                 FACTUAL AND PROCEDURAL BACKGROUND
Cases sentenced in 2017
   In Shasta County Superior Court case No. 17F2284, on April 14, 2017, officers found
defendant and a woman in a car, which he appeared to be using as a residence.
Defendant had baggies, knives, a hypodermic needle, and a container with 3.2 grams of
methamphetamine and 1.3 grams of heroin. In the car were nine cell phones, a digital
scale, hypodermic needles, burglary tools, and a pellet gun. Defendant was arrested.
   That same month, defendant was charged with possession of heroin for sale (count 1;
Health & Saf. Code, § 11351), possession of methamphetamine for sale (count 2; Health
& Saf. Code, § 11378), possession of an opium pipe (count 3; Health & Saf. Code,
§ 11364, subd. (a)), and possession of burglary tools (count 4; Pen. Code, § 466). As to
counts 1 and 2, it was further alleged that he had five prior prison terms (Pen. Code,
§ 667.5, subd. (b)) and three prior narcotics convictions (Health & Saf. Code, § 11370.2,
subd. (a)).
   In Shasta County Superior Court case No. 17F2815, on April 1, 2017, a woman
confronted defendant as he was trying to steal her car. The woman called the police, and
defendant fled the scene.
   In May 2017, defendant was charged with theft of a vehicle with a prior conviction
(count 1; Veh. Code, § 10851, subd. (a)/Pen. Code, § 666.5) and receipt of a stolen motor
vehicle with a prior conviction (count 2; Pen. Code, §§ 496d, subd. (a)/666.5). It was
further alleged defendant had five prior prison terms. (Pen Code, § 667.5, subd. (b).)
   In Shasta County Superior Court case No. 17F3120, in June 2017, police found
defendant standing next to a stolen car. Defendant was arrested and admitted to police
that he had driven the car to where police found it.
   That same month, defendant was charged with receipt of a stolen vehicle with a prior
conviction (count 1; Pen. Code, §§ 496d, subd. (a)/666.5) and theft of a vehicle with a
prior conviction (count 2; Veh. Code, § 10851, subd. (a)/Pen. Code, § 666.5). It was

                                             2
further alleged defendant had five prior prison terms (Pen Code, § 667.5, subd. (b)) and
had committed the current offenses while on bail or release (Pen. Code, § 12022.1).
   In June 2017, defendant pleaded as follows: (1) in case No. 17F3120, no contest to
count 2 and admit two of the prior prison term enhancements and one prior narcotics
conviction enhancement; (2) in case No. 17F2815, no contest to count 1; (3) in case
No. 17F2284, no contest to count 1 and admit two prior narcotics conviction
enhancements. The remaining counts and enhancements in all three cases were
dismissed. Per the parties’ agreement, the trial court in July 2017 sentenced defendant to
a 13-year split sentence, with four years in county jail. (Pen. Code, § 1170, subd. (h).)
Defendant was ordered to pay a $120 court security fee (Pen. Code, § 1465.8, subd.
(a)(1)), $90 criminal conviction assessment fee (Gov. Code, § 70373), $900 restitution
fine (Pen. Code, § 1202.4, subd. (b)), corresponding $900 supervision revocation fine
(suspended unless supervision is revoked) (Pen. Code, § 1202.45, subd. (b)), $151
booking fee, and $250 presentence report fee (Pen. Code, § 1203.1b, subd. (a)). With
respect to case No. 17F2284, defendant was ordered to pay a criminal laboratory analysis
fee of $195. (Health & Saf. Code, § 11372.5; Pen. Code, §§ 1464 & 1465.7; Gov. Code,
§§ 76104.6, 76104.7, 70372, subd. (a)(1), & 76000, subd. (a)(1).)
Cases sentenced in 2019 and 2020
   In Shasta County Superior Court case No. 19F1509, defendant was charged in March
2019, with knowingly bringing methamphetamine into jail. (Pen. Code, § 4573.) It was
further alleged defendant had five prior prison terms. (Pen. Code, § 667.5, subd. (b).)
That same month, defendant pleaded no contest to the principal charge. Per the parties’
agreement, defendant was sentenced to an 11-year split sentence, with four years in
county jail. This term included resentencing in case Nos. 17F3120, 17F2815, and
17F2284. Defendant was ordered to pay a $40 court security fee (Pen. Code, § 1465.8,
subd. (a)(1)), $30 criminal conviction assessment fee (Gov. Code, § 70373), $300
restitution fine (Pen. Code, § 1202.4, subd. (b)), and a corresponding $300 supervision

                                             3
revocation fine (suspended unless supervision is revoked) (Pen. Code, § 1202.45, subd.
(b)). Previously ordered fees and fines were reimposed.
   In Shasta County Superior Court case No. 19F7683, defendant was charged in
December 2019, with felony carrying a dirk or a dagger (count 1; Pen. Code, § 21310),
misdemeanor possession of heroin (count 2; Health & Saf. Code, § 11350, subd. (a)),
misdemeanor resisting an officer (count 3; Pen. Code, § 148, subd. (a)(1)), misdemeanor
possession of methamphetamine (count 4; Health & Saf. Code, § 11377, subd. (a)), and
operating a bicycle without a lamp (count 5; Veh. Code, § 21201, subd. (d)). In February
2020, defendant pleaded guilty to count 1, in exchange for dismissing the remaining
charges and serving the remainder of his term of mandatory supervision. Defendant
admitted he violated probation in committing the instant offense.
   During a hearing on April 30, 2020, the trial court revoked mandatory supervision and
ordered defendant to serve the remainder of his sentence in custody (about five and a half
years).
   On August 24, 2020, defendant moved to recall his sentence pursuant to section 1170
and reinstate him on mandatory supervision. Defendant argued there had been an
increase in COVID-19 cases in the jail facilities. Defendant stated he suffered from a
serious respiratory disability where he could only breathe through a stoma, making it
difficult for him to employ protective measures and placing him at higher risk for serious
complications from the disease. The trial court denied defendant’s motion, reasoning
(1) defendant had failed to establish a sufficient foundation requiring resentencing, and
(2) the jail was doing a “great job” of keeping inmates and staff “safe.” Defendant also
requested new counsel pursuant to People v. Marsden (1970) 2 Cal.3d 118, but the trial
court denied his request as moot.
   Defendant appealed from the trial court’s denial of his motion to resentence. He did
not seek a certificate of probable cause.



                                             4
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                       /s/
                                                   RAYE, P. J.



We concur:



    /s/
ROBIE, J.



    /s/
HOCH, J.




                                              5